Citation Nr: 1604820	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right ear hearing loss.

2.  Entitlement to an initial compensable rating for a status post 4th metacarpal fracture of the left hand.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled to present testimony before the Board.  However, the Veteran cancelled the hearing in March 2015.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.



FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for right ear hearing loss.

2.  In November 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for a status post 4th metacarpal fracture of the left hand.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for right ear hearing loss have been met by the Veteran.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for a status post 4th metacarpal fracture of the left hand have been met by the Veteran.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeals of entitlement to an initial compensable rating for right ear hearing loss and his left hand disability.  See March 2015 VA Form 21-4138; see also September 2015 Veteran correspondence ("forwarding this letter to your office as to the status of the withdraw[al] of my appeal...submitted through your office on 6 March 2015").  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal concerning the issue of entitlement to an initial compensable rating for right ear hearing loss is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating for a status post 4th metacarpal fracture of the left hand is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


